Citation Nr: 1315756	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-45 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether a November 1972 RO decision, which failed to assign an initial compensable rating for the residuals of a right leg shell fragment wound with retained foreign bodies and minimal degenerative changes (right lower extremity disability), was clearly and unmistakably erroneous (CUE).  

2.  Whether a November 1972 RO decision, assigning a single 10 percent disability evaluation for the residuals of a left leg shell fragment wound with retained foreign bodies (left lower extremity disability), was CUE.  

3.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), rated 70 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to August 1972, including combat service in the Republic of Vietnam; his decorations include the Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 1997 and July 2009 decisions of the Oakland, California, Regional Office (RO).

The October 1997 decision related the assignment of an initial 70 percent rating for PTSD back to the original claim because new and material evidence was received prior to the expiration of the appellate period of the June 1997 decision, initially granting service connection for the disability and assigning a 50 percent rating.  See 38 C.F.R. § 3.156(b) (2012).  Prior to appellate review, a March 2000 decision continued the 70 percent rating, but this did not resolve the appeal.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010) 

The July 2009 decision determined (A) failure to assign an initial compensable rating for rating for a right lower extremity disability and (B) the assignment of a single 10 percent rating for a left lower extremity disability, in a November 1972 RO decision, was not CUE. 

In September 1998, the Veteran appeared at a hearing before a Decision Review Officer and the transcript is of record.

The issue of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has not clearly and specifically set forth any alleged errors of fact or law in the November 1972 RO decision failing to assign an initial compensable rating for a right lower extremity disability and only assigning an initial 10 percent rating for a left lower extremity disability; the legal basis of such allegations; and why the respective results would have been manifestly different but for the alleged error.  


CONCLUSIONS OF LAW

1.  The criteria for CUE in the November 1972 RO decision, which failed to assign an initial compensable rating for a right lower extremity disability, have not been met.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2012). 

2.  The criteria for CUE in the November 1972 RO decision, assigning a single 10 percent disability evaluation a left lower extremity disability, have not been met.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE Claims

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). 

As reflected in an August 2008 statement, the Veteran seeks to collaterally attack the finality of the November 1972 RO decision because it was CUE.  He maintains that the October 1972 VA examination diagnosing right knee arthritis and left knee chrondromalacia and his account of symptomatology established entitlement to separate 10 percent disability rating based on impairments of the knee, including pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran further indicates that given his competent account of "recurrent cramping of both calves" a 10 percent rating for the right lower extremity disability was also warranted, under 38 C.F.R. § 4.73, Diagnostic Code 5312.  

Pursuant to 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended, resulting in the same effect as if the corrected decision had been made on the date of the reversed decision. For the evidence to sufficiently establish CUE in a prior determination, there must be a sufficient showing that (1) the correct facts, as known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).

To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a Veteran seeking to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claim to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Based on the evidence of record at the time of the November 1972 decision, the RO determined that the symptoms and manifestations of the Veteran's right and left lower extremity disabilities were most consistent with only 38 C.F.R. § 4.73, Diagnostic Code 5212-impairment of muscle group XII of the leg.  The RO then considered the Veteran's account of symptomatology, the October 1972 VA examination findings and other evidence of record to grant service connection for (A) a right lower extremity disability, assigning a noncompensable disability rating; and (B) a left lower extremity disability, assigning a 10 percent disability rating.  

A medical member of the rating board participated in the November 1972 decision.  As a signatory to the decision, the medical member agreed with the RO determination that the evidence of record, medical and lay, did not warrant the assignment of a separate disability rating for any knee impairment; agreed that the left lower extremity disability warranted a 10 percent evaluation; and agreed that a compensable evaluation was not warranted for the right lower extremity disability pursuant to Diagnostic Code 5212.  See MacKlem v. Shinseki, 24 Vet. App. 63 (2010); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  

To the extent the November 1972 decision is alleged to be contrary to the medical evidence of record, the rating board apparently and permissively relied on the medical judgment of the medical member in deciding the claims.  Id.  

The record does not reflect, nor is there any allegation, that new and material evidence relevant to the November 1972 RO decisions was received prior to the expiration of the appellate period; moreover, the Veteran was notified of the November 1972 RO decision and of his appellate rights but did not perfect an appeal.  See 38 C.F.R. §§ 3.104; 3.156; 19.118(a); 19.153 (1971).   The November 1972 RO decision is final.  

The Veteran has continually asserted that it was erroneous for the November 1972 RO decision not to assign: (A) a 10 percent rating for the right lower extremity disability, based on the medical evidence and his complaints of bilateral calf symptomatology; and (B) separate knee impairment disability ratings, based on diagnosed impairments (i.e., right knee arthritis and left knee chrondromalicia) and his account of symptoms.  

The Veteran's assertion that the November 1972 RO decision was CUE has been continually couched in terms of misapplication of the law, but a close reading reveals the claim is based on his belief that the correct facts before the RO were erroneously or inadequately interpreted.  See Fuego, 6 Vet. App. at 43-44.  This is not an appropriate basis for finding CUE in the November 1972 RO decision.  

The preponderance of the evidence fails to support a finding that the Veteran has made a valid CUE claim with respect to the November 1972 RO decision.  At best, he is merely expressing disagreement with how the facts were weighed.  Absent a valid CUE claim with respect to the November 1972 RO decision, dismissal of the  CUE claims is warranted.  





ORDER

The November 1972 RO decision, which failed to assign an initial compensable rating for the residuals of a right leg shell fragment wound with retained foreign bodies and minimal degenerative changes (right lower extremity disability), was not CUE, and the claim is dismissed.

The November 1972 RO decision, assigning a single 10 percent disability evaluation for the residuals of a left leg shell fragment wound with retained foreign bodies (left lower extremity disability), was not CUE, and the claim is dismissed.  



REMAND

The record suggests that the Veteran receives regular VA psychiatric treatment; however, VA treatment records dated since October 2006 have not been associated with the paper or electronic claims file.  These records must be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The February 2000 VA PTSD examination must be supplemented with the additional treatment records to allow a fully informed evaluation of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or who were contemporaneously informed of his psychiatric symptoms, including any possible occupational impairment.  Provide an appropriate amount of time to submit this evidence.  

2.  Obtain all outstanding VA treatment and/or hospitalization records dated since October 2006 related to the Veteran's psychiatric condition.  Any negative response(s) must be in writing and associated with the claims folder.

3.  Then, schedule the Veteran for a VA PTSD examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide the full history of the condition, including the Veteran's account of symptomatology.  The examiner must report all pertinent findings and provide a current GAF score.  All necessary tests must be performed. 

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; relevant SSA records; and March 1997, September 1997 and February 2000 examination reports; etc.) and set forth a complete rationale for all findings and conclusions.    

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


